Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, with regard to claims 1 and 11 of “determine that the first user input includes a selection of a predefined number of athletes required in order to be presented with at least one opportunity of the set of wager opportunities, the predetermined number being less than a full roster of the fantasy sports team and excluding a selection for at least one starting role on the fantasy sports team; activate a graphical element presented on the first one or more graphical user interfaces to transition the graphical element from being unselectable to being selectable responsive to determining that the first user input includes a selection of at least the predefined number of athletes, wherein selection of the graphical element enables selection of one or more wager opportunities of the set of wager opportunities;” in combination with the remainder of the limitations of the claim is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Nichols et al. represents the closest prior art in the examiner’s opinion. However, although Nichols et al. a gaming machine and interface for facilitation wagers on fantasy sports including first and second odds based on benchmark point levels. However, Nichols et al. does not teach where the wagering is based on a roster of a fantasy sports team, let alone where the wagering is based on selection of a roster with a particular partial team construction excluding selection of at least one starting player role of the fantasy sports team. In the examiner’s opinion it would not have been obvious to further modify the combination of Nichols et al., Muellar, Anderson, and Miller to arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715